STATE OF LOUISIANA

             COURT OF APPEAL, FIRST CIRCUIT

SUSAN        RUSSO        MARCHAND,           ET   AL                                      NO.    2021     CW    1330


VERSUS


TEXAS        BRINE        COMPANY,        LLC,          ET                                   JANUARY      31,   2022

AL




In     Re:           National           Union           Fire        Insurance        Company      of    Pittsburgh,

                     PA      and     AIG       Specialty                 Insurance      Company ( as            alleged

                     pre - 2009          insurers                  of     Texas      Brine   Company,             LLC),

                     applying           for    supervisory                 writs,     23rd   Judicial. District
                     Court,        Parish          of    Assumption,           No.    34270.




BEFORE:              McDONALD,          LANIER,              AND    WOLFE,     JJ.


         WRIT        DENIED.        The       criteria             set     forth     in   Herlitz      Construction
Co.,         Inc.    v.      Hotel      Investors              of       New   Iberia,     Inc.,     396    So. 2d   878
 La.     1981) (          per    curzam)           are       not    met.



                                                                   JMM

                                                                   WIL
                                                                   EW




COURT        OF     APPEAL,        FIRST       CIRCUIT




        DEPUTY          CL   R     OF   COURT
                  FOR     THE    COURT